                 Case 2:20-cv-00584-GGH Document 2-1 Filed 03/19/20 Page 1 of 3
                                            UNITED STATES DISTRICT COURT
                                                EASTERN DISTRICT OF CALIFORNIA
                                                        Office of the Clerk
Keith Holland                                             501 "I" Street                                                     Divisional Office
Clerk of Court                                        Sacramento, CA 95814                                                  2500 Tulare Street
                                                                                                                            Fresno, CA 93721




                                                              March 19, 2020


   Case Number:         2:20−CV−00584−GGH


   Case Title:          JOVON SMITH,                                  vs.     RALPH DIAZ



   Dear Litigant,

      You are hereby notified that the above case number has been assigned to your action. You are to include the complete
   case number on all documents sent to the court for filing in this case. Failure to do so results in delayed processing of
   your documents.

      All matters in this action shall be sent to the following address until further notice:

                                                          Office of the Clerk
                                                     United States District Court
                                                     Eastern District of California
                                                     501 "I" Street , Suite 4−200
                                                       Sacramento, CA 95814

       For timely processing of your pleadings or correspondence, please comply with our Local Rules of Court, in particular:


       Local Rule 133 The court requires an original plus one copy of each document sent for filing. If you desire to receive a
   conformed copy for your records, you must send an original and two copies of your document and a pre−addressed
   postage−paid envelope for us to return your copy to you.

       Local Rule 135 Once the defendant(s) have served a responsive pleading, you are under an ongoing duty to serve them
   with copies of all documents you submit to the court. A proof of service shall be attached to the original of any document
   lodged or filed with the court, showing the date, manner and place of service. A sample proof of service is attached.

       Local Rule 130 Documents submitted to the court must be legible, on 8−½ " x 11" paper, with writing on one (1) side of
   the page only. Each separate document must be stapled at the top left corner and pre−punched with two (2) holes centered
   2−¾" apart, ½" from the top edge of the page. Each page should be numbered consecutively at the bottom.

       Local Rule 132 Every document submitted to the court must include your name, address and prisoner identification
   number in the upper left hand corner of the first page. The caption on the first page must include the title of this court, the
   title of the action, the case number assigned to this action (including all initials and letters that follow the number), and the
   title of your document. If you are pursuing more than one action in this court, you must submit a separate original
   document and the appropriate number of copies for each action in which you want the document filed.
             Case 2:20-cv-00584-GGH Document 2-1 Filed 03/19/20 Page 2 of 3

    Local Rule 142 A request for extension of time must state the reason an extension is needed. A request for extension of
time should be filed before the deadline in question.

    Local Rules 250.1, 250.2, 250.3 and 250.4 Discovery requests or responses should not be submitted to the court
unless they are relevant and necessary to support or oppose a motion at issue before the court.

    Local Rule 182 Each party appearing in propria persona is under a continuing duty to notify the Clerk and all other
parties of any change of address.

    Other Provisions:
    Request for Case Status The court will notify you as soon as any action is taken in your case. Due to the large number
of civil actions pending before the court, THE CLERK IS UNABLE TO RESPOND IN WRITING TO INDIVIDUAL
INQUIRES REGARDING THE STATUS OF YOUR CASE. As long as you keep the court apprised of your current
address, you will receive all court decisions which might affect the status of your case.

    Copy Work The Clerk's Office does not provide copies of documents to parties. Copies of documents may be obtained
from Cal Legal Support Group by writing to them at: 3104 "O" Street, Suite 291, Sacramento, CA 95816, or by
phoning 916−441−4396 or by faxing 916−400−4948. The court will provide copies of docket sheets at $0.50 per page.
Note: In Forma Pauperis status does not include the cost of copies.



                                                   Keith Holland
                                                   Clerk of Court
                                                   United States District Court

                                                by: /s/ A. Kastilahn
                                                   Deputy Clerk
               Case 2:20-cv-00584-GGH Document 2-1 Filed 03/19/20 Page 3 of 3
    The following is a sample Proof of Service. Pursuant to Rule 5 of the F. R. Civ. P. and Local Rule 135, each document
filed after the court orders service in your case shall be served on opposing counsel and a proof of service attached to your
document filed with the court.



                                              UNITED STATES DISTRICT COURT
                                             EASTERN DISTRICT OF CALIFORNIA



(Case Title)
                                Plaintiff or Petitioner
V.                                                                       Case Number: 2:99−CV−99999 ABC DFG
                                                                         (example case no.)



                            Defendant or Respondent
                                                                         SAMPLE PROOF OF SERVICE
                                                               /




     I hereby certify that on                             (Date)                   , I served a copy of the attached

                                          (Title of Document Served and Filed)                                             ,

by placing a copy in a postage paid envelope addressed to the person(s) hereinafter listed, by depositing said

enevelope in the United States Mail at                                 (Location of Mailing)                           :

(List Name and Address of Each Defendant or Attorney Served)




I declare under penalty of perjury that the foregoing is true and correct.



                                                      (Name of Person Completing Service)
